Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 4 February 2021 have been entered. 
Claims 1-20 are pending and under examination. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites: “A method of treating an auto-inflammatory syndrome in a patient in need thereof, comprising administering to a patient in need thereof an effective amount of an IL-1beta antibody comprising:
a) an immunoglobulin heavy chain variable domain (VH) comprising the amino acid sequence set forth as SEQ ID NO: 1;
b) an immunoglobulin light chain variable domain (VL) comprising the amino acid sequence set forth as SEQ ID NO: 2;
c) an immunoglobulin VH comprising the amino acid sequence set forth as SEQ ID NO: 1 and an immunoglobulin VL comprising the amino acid sequence set forth as SEQ ID NO: 2; or
d) the three CDRs of the VH as set forth as SEQ ID NO: 1 and the three CDRs of the VL as set forth as SEQ ID NO: 2.”
The claim encompasses the use of a genus of IL-1beta antibodies defined by a partial structure, i.e., only VH or VL. The specification, however, does not provide adequate written description and evidence of possession of the claimed genus of antibodies. What Applicant has described in the specification are anti-IL-1beta antibodies comprising an immunoglobulin VH comprising the amino acid sequence set forth as SEQ ID NO: 1 and an immunoglobulin VL comprising the amino acid sequence set forth as SEQ ID NO: 2, or anti-IL-1beta antibodies comprising the three CDRs of the VH set forth as SEQ ID NO: 1 and the three CDRs of the VL set forth as SEQ ID NO: 2. Except for the antibodies that comprise a full set of six CDRs contained within the VH and VL sequences, the specification does not provide adequate written description for the genus of antibodies that exhibit the binding specificity and therapeutic effect as required in the claims. It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy chain and light chain variable regions of a given antibody, each of which includes three CDRs or hypervariable regions which provide the majority of the contact residues for the binding of the antibody to its target epitope; all six CDRs, i.e. three CDRs from heavy chain and three CDRs from light chain, are critical for binding specificity (see Knappik et al., J. Mol. Biol., 2000, Vol. 296(1):57-86; particularly Abstract and p. 58, 59 and 76). Further Rabia et al. (Biochem. Eng. J., 2018, Vol. 137:365-374) teaches that it is extremely challenging to define the sequence determinants of antibody specificity; most mutations that increase affinity – such as those that simply increase hydrophobicity or charge – also reduce specificity. The specification does not provide a written description that is sufficient to support the present claims. One skilled in the art cannot envision the detailed structures of the encompassed antibodies that specifically bind to IL-1beta and exhibit the therapeutic effect in the treatment of an auto-inflammatory syndrome in a patient.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making of the claimed product, or any combination thereof. In this case, there is no sufficient teaching regarding the structural characteristics of the antibodies, nor the correlation of structure and function. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the antibodies encompassed by the claim, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, the specification only describes an IL-1beta antibody comprising:
a) an immunoglobulin heavy chain variable domain (VH) comprising the amino acid sequence set forth as SEQ ID NO: 1, and an immunoglobulin light chain variable domain (VL) comprising the amino acid sequence set forth as SEQ ID NO: 2; or
b) the three CDRs of the VH set forth as SEQ ID NO: 1 and the three CDRs of the VL set forth as SEQ ID NO: 2.
There is no adequate written description for the full scope of the claimed antibodies in the disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mellis et al. (U.S. Patent No.: 7,459,426 B2, which has a priority filing date on Jun. 4, 2004), in view of Gram et al. (WO 02/16436 A2, Int’l Pub. Date: 28 February 2002).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Mellis teaches a method for treating an auto-inflammatory disorder or disease in a subject comprising administering to the subject a therapeutic amount of an interleukin-1 (IL-1) antagonist, wherein the auto-inflammatory disorder or disease includes Neonatal Onset Multisystem Inflammatory Disorder (NOMID/CINCA), Muckle-Wells Syndrome (MWS), Familial Cold Auto-inflammatory Syndrome (FCAS), Familial Mediterranean Fever (FMF), tumor necrosis factor receptor-associated periodic fever syndrome (TRAPS), or systemic onset juvenile idiopathic arthritis (Still's Disease) (see Abstract).  Mellis teaches that the IL-1 antagonist is a compound capable of blocking or inhibiting the biological action of IL-1, including IL-1-binding fusion proteins (col. 2, lines 18-23). Mellis teaches that the IL-1 antagonist is administered on a weekly basis (col. 4, lines 19-26). Mellis teaches the routes of administration, e.g., subcutaneous injection (col. 7, lines 45-48).
Mellis teaches as set forth above. Mellis, however, does not teach using an IL-1beta antibody as presently claimed.
Gram teaches that IL-1, in particular IL-1, is associated with the pathology of inflammatory disorders, and that antibodies to IL-1 have been proposed for use in the treatment of IL-1-mediated diseases and disorders (p. 1, 2nd paragraph). Gram teaches a human antibody, ACZ885, which comprises VH and VL identical to the instant claimed antibody (i.e., SEQ ID NOs: 1 and 2, respectively) (see sequence alignments attached) (p. 3, bottom paragraph; the sequences of VH and VL shown on p. 19). Gram teaches that the human antibody ACZ885 is capable of inhibiting the binding of IL-1 to its receptor (p. 12, 3rd paragraph). Gram teaches that the antibody is useful for the treatment of an IL-1-mediated disease or disorder, in particular for the treatment of various autoimmune diseases and inflammatory conditions in human (p. 12, bottom paragraph; p. 15, bottom paragraph). Gram teaches that the antibody can be administered parenterally, intravenously, intramuscularly, or subcutaneously; and the frequency of dosing may be from about once per week up to about once every 3 months (p. 16, bottom paragraph).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the human antibody ACZ885 for treating an auto-inflammatory disorder or disease in a patient. One of ordinary skill in the art would have been motivated to do so, because Mellis teaches a method for treating an auto-inflammatory disorder or disease, such as NOMID/CINCA, MWS, FCAS, FMF, TRAPS, or Still's Disease, by administering an IL-1 antagonist capable of blocking or inhibiting the biological action of IL-1, and Gram further teaches an IL-1 antagonist, i.e., the human antibody ACZ885, which is capable of inhibiting the binding of IL-1 to its receptor and useful for treating IL-1-mediated diseases or disorders, in particular for treating inflammatory conditions in human. Therefore, the combined teachings provide a reasonable expectation of success in treating the diseases or disorders.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
1)	Claims 1-6 of U. S. Patent No. 8,105,587
Claim 1 of the ‘587 patent recites: “A method of treating systemic onset idiopathic juvenile arthritis (SOIJA), comprising administering to a patient in need thereof an effective amount of an IL-1beta antibody comprising:
a) an immunoglobulin heavy chain variable domain (VH) comprising the amino acid sequence set forth as SEQ ID NO: 1 and an immunoglobulin light chain variable domain (VL) comprising the amino acid sequence set forth as SEQ ID NO: 2; or
b) the three CDRs of the VH as set forth in SEQ ID NO: 1 and the three CDRs of the VL as set forth in SEQ ID NO: 2.”

2)	Claims 1-9 of U. S. Patent No. 8,282, 922
Claim 1 of the ‘922 patent recites: “A method of treating an auto-inflammatory syndrome selected from the group consisting of Tumor Necrosis Factor Receptor Associated Periodic Syndrome (TRAPS), Hyperimmunoglobulin D Syndrome (HIDS), Schnizler's syndrome, Behcet Disease, urticarial vasculitis, and adult onset Still disease (AOSD) in a patient in need thereof, comprising administering to said patient an effective amount of a human IL-1beta binding antibody comprising an antigen binding site comprising:
a) at least one immunoglobulin heavy chain variable domain (VH) which comprises in sequence hypervariable regions CDR1, CDR2 and CDR3, said CDR1 comprising the amino acid sequence set forth as SEQ ID NO: 3, said CDR2 comprising the amino acid sequence set forth as SEQ ID NO: 4, and said CDR3 comprising the amino acid sequence set forth as SEQ ID NO: 5; and
b) at least one immunoglobulin heavy chain variable domain (VL) which comprises in sequence hypervariable regions CDR1', CDR2' and CDR3', said CDR1' comprising the amino acid sequence set forth as SEQ ID NO: 6, said CDR2' comprising the amino acid sequence set forth as SEQ ID NO: 7, said CDR3' comprising the ammo acid sequence set forth as SEQ ID NO: 8,
wherein said antibody is parenterally administered at a dose between 0.1-50 mg of said antibody per kg body weight of the patient.” 

3)	Claims 1-10 of U. S. Patent No. 8,409,576
Claim 1 of the ‘576 patent recites: “A method of treating Muckle-Wells Syndrome (MWS), neonatal-onset multisystem inflammatory syndrome (NOMID), or Familial Cold Auto-inflammatory Syndrome (FCAS), comprising administering to a patient in need thereof an effective amount of an IL-1 beta antibody comprising:
a) an immunoglobulin heavy chain variable domain (VH) comprising the amino acid sequence set forth as SEQ ID NO: 1;
b) an immunoglobulin light chain variable domain (VL) comprising the amino acid sequence set forth as SEQ ID NO: 2;
c) an immunoglobulin VH comprising the amino acid sequence set forth as SEQ ID NO: 1 and an immunoglobulin VL comprising the amino acid sequence set forth as SEQ ID NO: 2; or
d) the three CDRs of the VH as set forth as SEQ ID NO: 1 and the three CDRs of the VL as set forth as SEQ ID NO: 2.”

4)	Claims 1-11 of U.S. Patent No. 9,649,377
Claim 1 of the ‘377 patent recites: “A method of treating Familial Mediterranean Fever (FMF), comprising administering to a patient in need thereof an effective amount of an IL-1beta antibody comprising:
a) an immunoglobulin heavy chain variable domain (VH) comprising the amino acid sequence set forth as SEQ ID NO: 1;
b) an immunoglobulin light chain variable domain (VL) comprising the amino acid sequence set forth as SEQ ID NO: 2;
c) an immunoglobulin VH comprising the amino acid sequence set forth as SEQ ID NO: 1 and an immunoglobulin VL comprising the amino acid sequence set forth as SEQ ID NO: 2; or
d) the three CDRs of the VH as set forth as SEQ ID NO: 1 and the three CDRs of the VL as set forth as SEQ ID NO: 2.” 

5)	Claims 1-18 of U. S. Patent No. 10,106,604
Claim 1 of the ‘604 patent recites: “A method of treating an auto-inflammatory syndrome in a patient in need thereof, comprising administering to said patient an effective amount of an IL-1beta binding antibody comprising an immunoglobulin VH comprising the amino acid sequence set forth as SEQ ID NO: 1 and an immunoglobulin VL comprising the amino acid sequence set forth as SEQ ID NO: 2.” 

Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of each of the ‘587, ‘922, ‘576, ‘377 and ‘604 patents are drawn to a method of treating an auto-inflammatory syndrome comprising administering to a patient in need thereof an effective amount of an IL-1beta antibody comprising: a) an immunoglobulin heavy chain variable domain (VH) comprising the amino acid sequence set forth as SEQ ID NO: 1 and an immunoglobulin light chain variable domain (VL) comprising the amino acid sequence set forth as SEQ ID NO: 2;  or b) the three CDRs of the VH as set forth in SEQ ID NO: 1 and the three CDRs of the VL as set forth in SEQ ID NO: 2. The methods claimed in the cited patents differ to the method claimed in the instant application in that the instant claims are broader in scope, encompassing the patient population related to the species claimed in the cited patents. Therefore, the cited patents anticipate the instant claims.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 26, 2022